UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6244


JERMAINE ANTWAN TART,

                     Plaintiff - Appellant,

              v.

CHAPLAIN HOVIS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03252-BO)


Submitted: June 26, 2020                                            Decided: July 6, 2020


Before GREGORY, Chief Judge, AGEE and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Antwan Tart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine Antwan Tart appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint without prejudice for failure to exhaust available administrative

remedies, as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (2018).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Tart v. Hovis, No. 5:17-ct-03252-BO (E.D.N.C. Jan.

28, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2